Citation Nr: 0213606	
Decision Date: 10/03/02    Archive Date: 10/10/02

DOCKET NO.  94-37 701	)	DATE
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Salt Lake City, Utah


THE ISSUES

1.  Entitlement to a disability rating greater than 10 
percent for left shoulder impingement syndrome.  

2.  Entitlement to a disability rating greater than 10 
percent for residuals of a left wrist fracture.  

3.  Entitlement to a disability rating greater than 20 
percent for recurrent lumbosacral strain.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel


INTRODUCTION


The veteran had active service from August 1969 to April 1977 
and from May 1978 to October 1992.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from  May 1993 and August 1994 
rating decisions.  The Board remanded the appeal to the RO 
for additional development in November 1996 and September 
1998.  

In August 1999, the Board issued a decision in which it 
denied, inter alia, increased disability ratings for the 
issues set forth above.  The veteran appealed that decision 
to The United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court").  In a March 2000 Order, 
pursuant to a joint motion from the parties, the Court 
vacated the Board decision with respect to the above-stated 
issues.  

In September 2000, the Board issued a decision in which it 
denied increased ratings for the disabilities on appeal.  The 
appeal was then returned to the Court.  


FINDINGS OF FACT

1.  The veteran served on active duty from August 1969 to 
April 1977 and from May 1978 to October 1992.  

2.  On February 5, 2002 the Board was notified by the 
Department of Veterans Affairs (VA) Regional Office, Winston-
Salem, that the veteran died on February [redacted], 2002.  


CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West Supp. 2002); 38 C.F.R. § 20.1302 
(2001). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

While the appeal was pending before The United States Court 
of Appeals for Veterans Claims, the veteran died.  As a 
matter of law, veterans' claims do not survive their deaths.  
Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); 
Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. 
Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits 
has become moot by virtue of the death of the veteran and 
must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. 
§ 7104(a) (West Supp. 2002); 38 C.F.R. § 20.1302 (2001).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (2001).


ORDER

The appeal is dismissed.



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 



